Conwell Props., Inc. v DAG Rte. Six, LLC (2022 NY Slip Op 06785)





Conwell Props., Inc. v DAG Rte. Six, LLC


2022 NY Slip Op 06785


Decided on November 30, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 30, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

FRANCESCA E. CONNOLLY, J.P.
LINDA CHRISTOPHER
PAUL WOOTEN
LILLIAN WAN, JJ.


2019-08855
 (Index No. 500910/18)

[*1]Conwell Properties, Inc., appellant,
vDAG Route Six, LLC, respondent.


Reisman Rubeo & Altman, LLP, Hawthorne, NY (Mark I. Reisman, Mark A. Rubeo, Jr., and Danielle M. White of counsel), for appellant.
Piscionere & Nemarow, P.C., Rye, NY (Anthony G. Piscionere and Michael J. Konicoff of counsel), for respondent.

DECISION & ORDER
In an action, inter alia, for declaratory and injunctive relief and to recover damages for breach of an easement agreement, the plaintiff appeals from an order of the Supreme Court, Putnam County (Thomas P. Zugibe, J.), dated July 16, 2019. The order denied the plaintiff's motion to strike the defendant's demand for a jury trial.
ORDERED that the order is reversed, on the law, with costs, and the plaintiff's motion to strike the defendant's demand for a jury trial is granted.
Where, as here, a defendant interposes counterclaims of an equitable nature related to a cause of action asserted in the complaint, the defendant waives a jury trial on all causes of action, whether legal or equitable in nature (see Haber v Cohen, 74 AD3d 1282, 1282; Adelstein v City of New York, 212 AD2d 748, 749). Accordingly, the Supreme Court should have granted the plaintiff's motion to strike the defendant's demand for a jury trial.
CONNOLLY, J.P., CHRISTOPHER, WOOTEN and WAN, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court